Citation Nr: 0532948	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  00-02 588	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for the residuals of a 
back injury.

2.	Entitlement to service connection for a respiratory 
disorder, including as secondary to Agent Orange exposure.

3.	Entitlement to service connection for a psychiatric 
disorder, including 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1971 to 
March 1973.  He also served with the Army National Guard from 
April 1974 to April 1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  In a 
rating decision issued in February 1999, the RO denied 
service connection for a respiratory condition based on 
claimed exposure to herbicides (Agent Orange).  A subsequent 
September 1999 rating decision denied the veteran's claim for 
service connection for a psychiatric disability, inclusive of 
PTSD.  The RO also determined that new and material evidence 
had not been received to reopen a previously denied claim for 
service connection for the residuals of a back injury.  In a 
November 1999 decision, the RO denied service connection for 
a lung condition, in this latter instance based upon claimed 
exposure to fiberglass.  The veteran filed a timely appeal 
with regard to the denials of service connection for a lung 
condition and for a psychiatric disorder, as well as the 
petition to reopen.   

In May 2000, the veteran testified at a hearing before RO 
personnel.  Another hearing more recently was held at the RO 
in September 2004, this time before the undersigned Veteran's 
Law Judge (VLJ) of the Board.  Transcripts of the proceedings 
are of record.  

The Board remanded the case to the RO (via the Appeals 
Management Center (AMC)) in November 2004 for additional 
evidentiary development, to include a further attempt to 
obtain the veteran's complete service medical records (SMRs), 
physical examination records from a company where he 
previously had been employed, and any outstanding treatment 
records from VA medical facilities.  In July 2005, the AMC 
issued a supplemental statement of the case (SSOC) that 
continued the denial of each of the claims on appeal.  The 
AMC then returned the case to the Board for further appellate 
review.

Unfortunately, for the reasons indicated below, this case 
again must be remanded to the RO via the AMC in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In its prior November 2004 remand, the Board noted that 
attempts by the RO to obtain the veteran's service medical 
records up to that point had only yielded the report of an 
April 1973 physical examination for his enlistment in the 
National Guard.  So the Board requested that, on remand, one 
further attempt be made to locate his SMRs for the period 
during which he served on active duty, from May 1971 to March 
1973.  The RO then contacted the National Personnel Records 
Center (NPRC) to request the veteran's complete SMRs, 
however, in January 2005 this agency responded that all 
available records already had been forwarded to the RO (and 
presumably associated with the claims file).  
In these situations, where the SMRs are incomplete, lost or 
presumed destroyed through no fault of the veteran, VA has a 
heightened duty to assist him in the development of his case, 
as well as a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit-of-the-
doubt doctrine.  See Marciniak v. Brown, 10 Vet. App. 198, 
2000 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

With regard to any additional remaining sources of evidence 
that should be obtained in connection with the appeal, the 
record reflects that there may be outstanding private 
treatment records that are relevant to one or more of the 
veteran's claims.  The duty to assist requires that VA shall 
make reasonable efforts to obtain all relevant records not in 
the custody of a Federal department or agency, to include 
those from State and local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  See 38 U.S.C.A.   § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(1).  In this respect, the veteran 
testified during the September 2004 hearing that, around 
October 1973, he underwent an employment physical examination 
for the Ethyl Corporation which he recalled had shown 
asbestosis, manifested as "spots" on his lungs.  In view of 
this information, the Board in the November 2004 remand 
requested that the RO attempt to obtain all available medical 
records from this source.  But there is no indication from 
the claims file that the requested action was completed, so 
the RO should take appropriate action to obtain these 
records.  See Stegall v. West, 11 Vet. App. 268 (1998) (the 
Board must ensure compliance with its remand directives, as a 
matter of law).

Also, a September 2002 record from a Social Security 
Administration (SSA) database indicates the veteran had been 
receiving disability benefits from that agency since February 
1994.  While there are no details provided as to the specific 
disabling condition/s upon which his award was based, the SSA 
administrative decision to award benefits as well as the 
medical records underlying this decision may contain 
information relevant to the current appeal.  The RO has not 
yet made any attempt to obtain the pertinent records from the 
SSA, and hence, these records must be obtained and associated 
with the claims file.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) (VA's duty to assist includes obtaining 
records from the SSA, and giving it appropriate consideration 
and weight in its adjudication of the matter under 
consideration).  See also 38 C.F.R. § 3.159(c)(2).  

In reference to the claim for service connection for a 
psychiatric disorder, inclusive of PTSD, further development 
action is warranted with regard to the veteran's claimed 
PTSD.  It is noted as an initial matter that a psychiatrist 
at the New Orleans VA Medical Center (VAMC) in December 1999 
diagnosed PTSD, and that more recent records from this 
facility reflect ongoing treatment for the same.  Thus, there 
is competent medical evidence suggesting the veteran 
presently has this condition.  But as indicated above, 
service connection for PTSD also requires credible evidence 
that the claimed in-service stressors actually occurred, and 
medical evidence of a link between current symptoms and the 
claimed stressors.  See 38 C.F.R. § 3.304(f).  The Board will 
next address whether any further development action is needed 
in order to help substantiate those in-service stressful 
events which the veteran has alleged resulted in the claimed 
PTSD condition.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service -- to support a 
diagnosis of PTSD -- will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required -- provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005); Zarycki v. Brown,    6 
Vet. App. 91, 98 (1993).  If, however, VA determines either 
that the veteran did not engage in combat with the enemy or 
that he did engage in combat, but that the alleged stressor 
is not combat related, then his lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain other 
objective information that corroborates his testimony or 
statements.  See Cohen, 10 Vet. App. at 146-47; Zarycki, 6 
Vet. App. at 98.  

Here, the veteran has not alleged, and the record also does 
not otherwise reflect, participation in combat, and as a 
result any claimed in-service stressor must be corroborated 
through other objective means.  Of those events that the 
veteran has alleged in connection with his claim for PTSD, 
there are two that are potentially verifiable and would thus 
warrant further RO attempts at corroboration.  First, 
the veteran has alleged that in February 1972, while 
stationed in Newport, Vietnam, he was on guard duty in a 
security tower when he began to receive machine gun fire.  He 
has stated that several bullets hit the tower during this 
time period, and that he did not receive support from any 
other military personnel for about two to three hours.  He 
has also contended as a second in-service stressful 
experience that while on guard duty on various ships and P.T. 
boats during routine patrols, from November 1971 to June 
1972, the vessels on which he was stationed would frequently 
come under enemy fire, and that he participated in returning 
fire in defense of these vessels.  He has indicated that 
during both of the above events his unit of assignment was 
the 20th Infantry "E" Company, 4th Battalion.  

The RO has attempted to corroborate the claimed in-service 
events by obtaining the veteran's service personnel records.  
These records indicate that, in June 1972, he received a 
letter of commendation for his role as a security guard with 
the 20th Infantry at the U.S. Army Terminal Newport.  His DD 
Form 214 also shows a military occupational specialty (MOS) 
during active duty service of a water craft operator.  
However, these records do not contain any information on the 
specific incidents that he has alleged. 

In order to facilitate further RO attempts at independent 
corroboration of his claimed stressors, the veteran should be 
provided with an opportunity to provide additional 
information regarding his alleged in-service stressful 
experiences.  This information should include the specific 
location and names of any individuals involved concerning the 
alleged February 1972 attack on a security tower; and the 
location, individuals involved, and a more narrow time frame 
during which the claimed incident(s) involving defending 
against attacks on waterborne vessels occurred (preferably, 
within no more than a 60-day time period for each claimed 
incident).  The RO should then contact the United States 
Armed Services Center for Unit Records Research (USASCURR) to 
request that it research those available records for the unit 
in which the veteran served, to obtain any further relevant 
information on his claimed in-service experiences.  Such a 
request should be made to USASCRUR along with supporting 
details on the claimed in-service stressful experiences.  See 
VA Adjudication Procedure Manual, M21-1, Part III, 4.23.  


The Board emphasizes that corroboration of a claimed stressor 
does not require "that there be corroboration of every 
detail including the appellant's personal participation in 
the identifying process."  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  The records need only imply the veteran's 
participation (e.g., to not controvert his assertion that he 
was present when the events the records establish that his 
unit experienced occurred).  See Pentecost v. Principi, 16 
Vet. App. 124, 128-129 (2002).

If one or more of the veteran's claimed stressors are 
confirmed following the above procedures, he should then be 
scheduled for a VA examination to determine whether he has 
PTSD as a result of a confirmed stressor.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion where necessary to make a decision on the 
claim).   

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Request that the veteran provide 
authorization to obtain any additional 
private records concerning treatment 
for each of his claimed disabilities.  
This includes, but is not limited to, 
records of his October 1973 employment 
physical examination from the Ethyl 
Corporation, and any additional medical 
records from this source from 1973 
until 1983.  Obtain all indicated 
records that are not already on file.



2.	Also obtain all documents pertaining 
to an award of benefits from the SSA, 
and associate these documents with the 
claims folder.  The SSA records should 
include copies of the agency's notice 
to the veteran of his award of 
disability benefits, as well as the 
medical records upon which the SSA 
based its decision, hearing 
transcripts, etc.  

3.	As well, obtain all additional 
outpatient records from the New Orleans 
VAMC dated since March 2005, and from 
the Overton Brooks (Shreveport) VAMC 
dated since September 2003, and 
associate these records with the claims 
folder.  

4.	Request that the veteran provide any 
additional information with regard to 
his claimed in-service stressors.  This 
includes the specific location and 
names of any individuals involved 
concerning the alleged attack on a 
security tower; and the location, 
individuals involved, and time frame 
during which the claimed incident(s) 
involving defending against attacks on 
waterborne vessels occurred 
(preferably, within no more than a 60-
day time period for each claimed 
incident).  

5.	Provided sufficient information is 
obtained from the veteran to permit a 
meaningful search, prepare a letter 
asking the USASCURR to attempt to 
verify the occurrence of his claimed 
in-service stressors.  Send USASCURR a 
detailed description of the alleged 
stressors, and copies of the personnel 
records obtained that show the 
veteran's service dates, duties, and 
units of assignment, etc.  The RO 
should follow up on any action 
suggested by USASCURR.  

6.	If at least one of the claimed 
stressors is objectively confirmed, 
schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion indicating whether it 
is at least as likely as not 
(i.e., 50 percent or greater 
probability) that he has PTSD due to 
the verified stressor(s).  Notify the 
examiner that only those stressors that 
were confirmed, or otherwise presumed 
confirmed, are to be considered.  If 
PTSD is diagnosed, the examiner must 
indicate what specific stressor was the 
basis of the diagnosis.  If it is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis.

To facilitate making these 
determinations, send the claims folder 
to the examiner for a review of the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.  The examination report must 
confirm that the veteran's claims file 
was reviewed.

7.	Review the report of the VA 
examination, if one is conducted, to 
ensure it responds to the questions 
posed.  If not, take corrective action.  
38 C.F.R. § 4.2 (2005); 
Stegall v. West, 11 Vet. App. 268 
(1998).

8.	Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If benefits are not 
granted to his satisfaction, prepare a 
supplemental statement of the case 
(SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning the case to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

